Addressing the challenge of water scarcity and droughts in the European Union (debate)
The next item is the report by Richard Seeber, on behalf of the Committee on the Environment, Public Health and Food Safety, on addressing the challenge of water scarcity and droughts in the European Union.
Mr President, I would like first to thank the shadow rapporteurs and the Commission for their excellent cooperation on the preparation of this report.
We all know that water is the basis of all life. However, this basis is not infinitely available. In the future, up to three billion people will be affected by lack of water. Already in 2007, a third of Europeans lived in regions in which water resources were limited, according to the European Environment Agency. This problem particularly affects countries such as Cyprus, Bulgaria, Belgium, Hungary, Malta, Italy, the United Kingdom, Germany, Spain and, unfortunately, many others. That means that water is being overused. Of course, climate change is also exacerbating the problem. Drought events have therefore become more frequent over the last 30 years, costing more than EUR 100 billion so far. The EU economy suffered losses of approximately EUR 8.7 billion in the drought of 2003. These extreme weather situations have not only economic, but also social and human effects. Apart from the general impairment of human health, approximately 35 000 people in Europe died as a result of the heatwave in 2003.
We also note that patterns of water use vary greatly within Europe. The average consumption in the EU fluctuates between 100 and 400 litres, although in fact 80 litres per person per day should be enough for a European standard of living. This is caused by inefficiency owing to out-of-date technologies and also to the wasting of water. For example, 30% of the water in France's distribution networks simply disappears. For us, this means that there is tremendous potential for saving water here in Europe.
It is high time for the Community to take action as well. The Commission has already addressed the topic of water in several directives, such as those on bathing water, drinking water, floods, environmental quality standards for water, etc. Without a doubt, the milestone so far was the Water Framework Directive in 2000, with its implementation steps. It is now particularly important for the Commission to make sure that the Member States perform their obligations arising from that legislation.
Changed environmental and climate framework conditions, greater use of water by business, agriculture and households, and of course changed consumption habits have exacerbated the water shortage. Unfortunately, we are seeing extreme weather situations more and more often. On the one hand, there is heavy rainfall accompanied by flooding, while on the other, periods of drought that devastate entire swathes of Europe are becoming more frequent.
The communication that the Commission has now laid before us represents an important step in the right direction, but essential improvement measures are imperative. Firstly, water shortage and drought must be seen as a global phenomenon. Here in Europe, we must not concentrate only on our own problems - let us not forget the huge numbers of migrants descending upon Europe, very often because of droughts.
Secondly, the Member States need to work together across borders to combat water scarcity and drought. The management plans of the Water Framework Directive need to be supplemented with regard to drought and water scarcity. Mutual solidarity between the Member States as regards their water resources does not, however, mean that their sovereignty for making decisions about their water resources has to be abolished. In my view, transporting water over long distances is no solution to the problem, either.
Thirdly, the Commission document does not contain a specific timeframe or verifiable goals. Without these, this strategy cannot be implemented.
Fourthly, Europe really ought to try to become a global leader in water-saving technology. That requires dealing with both the human side of the problem and of course also the economic needs of the moment.
In summary, I believe that we have been presented with a paper that makes important improvements to the Commission document.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, water scarcity and drought represent a major global problem and it is clear that climate change will aggravate the situation and result in serious water scarcity. This trend was confirmed by another report on the impact of climate change in Europe, prepared by the European Environment Agency last week.
The frequency and intensity of droughts in the European Union have dramatically increased over the past 30 years, and over 100 million people and almost one third of the EU were affected in 2003. Since the Commission presented its communication on water scarcity and droughts, we have seen further evidence of this trend. Cyprus is experiencing its worst drought since 1900. Water supplies for irrigation purposes were suspended during the summer and farmers suffered 80% crop losses as a result. In some areas cereal crops were completely destroyed. The estimated losses exceed 1.5% of Cyprus's GDP. Nor was this an isolated occurrence: 2008 is the third consecutive drought year in Cyprus.
This is therefore the right time for Parliament to debate its report on water scarcity and droughts. I am glad that the European Parliament has taken this opportunity to send out a clear message that it is important to tackle this problem.
Global warming, population growth and increasing per capita consumption all mean that the pressure on our water resources is rising. As a consequence, water scarcity or droughts are becoming increasingly likely, and they have a direct effect on the population and on those economic sectors that depend on water supply, for example agriculture, tourism, industry, power supply and transport. They also have negative side effects for biodiversity and water quality. The risks of forest fires and the consumption of land are increasing. Unless urgent measures are taken, entire regions will face the risk of desertification, both within and outside the European Union.
In order to prevent this, our top priority must be a shift towards practices that will lead to effective water use and water savings. At the same time, measures aimed at water saving will be adopted at all levels. In order to achieve this, the entire population will have to play a role; the adoption of government measures will not on its own be enough.
The latest Eurobarometer poll, asking the public about their attitude towards climate change, indicates that 62% of Europeans consider climate change/global warming to be among the two most serious problems facing the world today, while 68% of Europeans feel that 'poverty, the lack of food and drinking water' is the most serious problem. In this context the good news is that the fears expressed by the members of the public are also reflected in their behaviour: 61% of Europeans declare that they have personally taken actions aimed at tackling climate change and more than half have reduced their consumption of water at home.
Mr President, ladies and gentlemen, I am pleased to note that your report welcomes the Commission communication and supports the proposed first set of policy options for action. I would like to thank the rapporteur, Mr Seeber, for his excellent work on this report, as well as Mrs Herranz García and Mrs García Pérez from the Committee on Agriculture and the Committee on Regional Development for their positive and constructive contributions. There is broad agreement between the report and the conclusions adopted by the Council last year regarding the measures to be taken. The task now is to turn this political support into real actions.
Mr President, I would like to begin by congratulating Mr Seeber on his report and by saying that, in the Committee on Regional Development, we are aware that water scarcity has become one of the fundamental challenges for the cohesion policy, as it has so far affected 11% of the population and 17% of the territory of the European Union.
For this reason, this aspect needs to be taken into account in the future cohesion policy, using the necessary budgetary measures and instruments in order to do so. We need to stress to the regional and local authorities the opportunity offered by the Structural Funds to address the challenge of water efficiency in terms of saving and reusing water.
We also need to call on the Commission to promote the entry into operation of the European Drought Observatory, to work on complementing national, regional and local data.
Finally, we need to acknowledge that water scarcity and droughts have direct effects on social, economic and territorial cohesion, as the impact is more pronounced in certain regions, leading to land abandonment, forest fires and soil degradation, and hindering significantly the development of those regions.
Mr President, firstly I would like to congratulate Mr Seeber on the work he has done, because his report picks up many of the concerns expressed in this House regarding problems that are crucial for the whole of the European Union: water scarcity and drought, which have now ceased to be a problem for only the southern European countries.
I am pleased that this draft incorporates some of the ideas included in the opinion for which I was the draftsman in the Committee on Agriculture and Rural Development, in favour of agricultural activity, for example in highlighting the role that farmers play in the sustainable management of available resources. It also includes a reference to droughts and water scarcity as factors that push up the prices of raw materials, an aspect which, in the current climate, I think it is very important to highlight, so that we keep in mind not only the environmental dimension of this problem, but also some of its most important economic consequences.
The Committee on the Environment, Public Health and Food Safety also included the idea of establishing a European Drought Observatory, something that is also mentioned in the opinion of the Committee on Agriculture, and which I hope will one day become a reality.
The text to be put to the vote tomorrow does not, however, include a proposal made by the Committee on Agriculture for the Commission to look into setting up an economic adaptation fund against drought, which would benefit all economic sectors, including agriculture.
I would personally like to make it clear that I will continue to advocate the establishment of this fund, an idea that I will propose to Parliament again when the Commission produces its planned communication on adaptation to climate change in the next few months.
I think that, following the establishment of the Solidarity Fund, which was created to mitigate the losses caused by climate disasters, it is time for us to think about an instrument that acts in advance to fund preventive measures to reduce the environmental and financial cost of these climate disasters.
on behalf of the PPE-DE group. - (HU) Thank you, Mr President. I would first like to add to my colleagues' praise of Mr Seeber. He has brought expertise and hard work to this task and well deserves success and praise. This, I must say, is an extremely important matter. Ninety per cent of Hungary, my country, is a land threatened by drought. The regular occurrences of drought in past few years have caused exceptional damage to Hungarian agriculture, with the damage last year alone amounting to one billion euros. Drought is a problem that is not restricted to the countries in the south. It has caused huge problems in Hungary even though Europe's largest river, the Danube, and the seventh largest, the Tisza, both flow across it. Even so, the hundred-kilometre-wide area lying between these two abundant rivers has begun to suffer from desertification and this process is happening and being made to happen ever faster. This demonstrates that the European Union needs an overarching water management programme and I would therefore like to welcome this report, showing that the European Union has resolved to take action in the fight to control desertification and in the interests of that fight.
Yesterday, the Committee on Budgets, on my proposal, supported a pilot project calling for assistance in the control of desertification. But we must all contribute more in support of efficient agriculture practices and overarching water management. The measures we have to take to rationalise the use of water by the general population are important too. As a result of climate change the effects of regular periods of water scarcity will probably become more pronounced and every single drop of evaporated water will have a consequence.
Finally, permit me to draw your attention to the question of global responsibility. As the population of the world continues to grow dynamically, with even more pressure on industry, agriculture and water in the developing countries, Europe must re-evaluate its water reserves. It is our duty and responsibility to conserve and augment these reserves. Thank you.
On behalf of my group, the Socialist Group in the European Parliament, I would like to thank the rapporteur for his work. This is an important report containing appropriate proposals on how the European Union can address the challenge of water scarcity and droughts. This is not a new problem, but the situation has become more acute and extensive. The 2003 drought affected more than 100 million people and a third of the EU's territory, and cost the European economy EUR 8.7 million. Water scarcity no longer affects just the southern European countries; its impact is already being felt in central and northern Europe, as has been mentioned here, and the situation is getting worse because of climate change.
The European Union must take urgent measures to resolve the two issues of excessive water consumption and water wastage. According to European Environment Agency data, there is huge potential for water saving in Europe. Approximately 40% of the water used could be saved. Moreover, Europe is continuing to waste at least 20% of its water due to inefficiency. That being so, the amendments I tabled, and the Committee on the Environment, Public Health and Food Safety adopted, on the re-use of waste water and desalination, are fully justified. Furthermore, as leakages from pipes result in much wastage, I suggested that Member States could use the Structural Funds to improve and renew existing infrastructure and technology. It is impossible to develop a water saving culture without the involvement of citizens. Therefore, it is necessary to promote public awareness and information campaigns. Water is a public asset, yet it is scarce. We all need to contribute towards reducing consumption and combating waste so that it is accessible to everyone at a fair price.
Before I conclude, I should like to ask the Council and the Commission when the Solidarity Fund support mechanisms will be made more flexible. As drought is an anomalous natural phenomenon with serious, lasting repercussions on the living conditions and socioeconomic stability of the affected regions, it would be helpful for the Fund to support situations of a regional nature and for public and private damage to be made eligible.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, the lively debates that we have had recently about energy show that energy is a valuable asset, a basic need. Well, what about water? This is even more precious. We are conscious of the scarcity of water in developing countries. Well, what about in Europe? Water is also a valuable resource for Europe. Let us stop wasting it; let us conserve this resource.
The report that will be put to the vote tomorrow is a comprehensive report that deals with technical aspects, such as leakage from distribution networks, as well as political and societal aspects, such as usage and raising awareness about the efficient use of water. Our responsibility for water is both individual and collective. This report also addresses the issue of problems arising from the scarcity of water and drought, problems that are both immediate and long term in the context of climate change.
I would like to point out that it is important to share good practices, since Europe is affected to varying degrees by the scarcity of water, or drought, and therefore the practical experience of all regions is crucial if we are to avoid these phenomena or resolve them. I will even go further by saying that lessons can be learnt from both good and bad practices.
I am also satisfied that a link has been made between the availability of water and the quality of water. In fact, Parliament attaches a great deal of importance to this issue of water quality, through texts such as environmental quality standards or the current debate on pesticides.
The solution to the scarcity of this resource has many different angles: we need to encourage research and innovation, we need to improve technical and agricultural use, we need to change individual behaviours. Let us act now and disprove the old English adage that 'you never miss the water till the well runs dry'.
on behalf of the Verts/ALE. - (FR) Mr President, Commissioner, I would also like to thank the rapporteur for his work. We can only stress the fact that water has become a precious and rare resource.
The rapporteur told us that 3.2 billion inhabitants on this planet could face a water shortage. We also know that Europe is not immune from this. Therefore, we should do everything possible to conserve this rare resource. Water is a shared asset and it is unfortunate that some of my amendments were not adopted by the Committee on the Environment, Public Health and Food Safety.
This is why I am addressing the Commission directly. I hope that, as part of the CAP reform, we will also review certain methods of cultivation - I am mainly thinking of irrigation techniques that are unsuitable for some European regions and which must be abandoned if we are to stop wasting water.
It is also a shame that the amendment on the cooling of nuclear power stations was not taken into account because, in my own country France, at the time of year when river levels are very low, nuclear power stations have to be shut down or cooled using sprinklers. This is ridiculous, and is terribly dangerous for our citizens.
on behalf of the GUE/NGL Group. - (NL) Mr President, I should like to start by expressing my warm thanks to Mr Seeber. Many of us here think that clean drinking water looks like this. I should like to point out that, in a great many countries, that glass is empty. Many people have either no water or water looking like this.
Debates on oil shortages are tremendously heated, and I sometimes wonder why this is not the case for water. After all, water is a matter of life or death. The world's population is constantly increasing, and the quantities of clean drinking water available are only decreasing. Water scarcity exists even in Europe. This includes 'hidden' water scarcity: when, for example, households have their drinking water supplies cut off. The causes are various, for example poor sanitation systems, the creeping liberalisation of public services, the use of pesticides and artificial fertilisers, and intensive livestock farming. Did you know that producing 100 grams of beef requires 2 400 litres of water?
The Commission Communication largely focuses on water saving. As far as I am concerned, this is like carrying coals to Newcastle, as the source of the problems I have just mentioned should be tackled to begin with. For example, we first need investment, throughout Europe and beyond, in proper sanitation and water purification systems. In addition, more careful use must be made of pesticides, thought must be given to the impact of intensive livestock farming on water management, and measures must be taken to combat climate change.
Access to clean drinking water is a civil right, something to which everyone is entitled. The problem lies not in the availability or otherwise of sufficient drinking water, but in the distribution of clean drinking water, unnecessary pollution, and the drive towards privatisation. To give just one example, in the United Kingdom privatisation led to a sudden sharp increase in prices and in the number of households having their water supplies cut off. That is a disgrace. I would advocate leaving drinking water supplies in the public sector.
Mr President, water scarcity and droughts particularly affect southern parts of the European Union and have both climatic and human causes. Tourism also makes heavy demands on water resources, in the very countries where the problems are already severe. Study results from the IPCC have shown that the risks will only increase in coming years. Therefore, we must take care that the situation with regard to water does not grow any worse.
In my opinion, therefore, this report sends out a good signal. Efficient water use is vitally important in the fight against water scarcity and droughts. I would emphasise in particular the water-pricing principle also included in the report. Several Member States have had positive experiences with this. I, too, welcome the link made in the report to the Water Framework Directive. I think that that is the right place for the problems of water scarcity and droughts. Finally, my compliments to the rapporteur, Mr Seeber, on a job well done.
(DE) Mr President, as long as it is guaranteed that water resources remain under the exclusive sovereignty of the Member States and neither the EU nor the ECJ can intervene in any way, it certainly makes sense to have a joint strategy to combat water shortages.
However, it makes sense only if we tackle the problem comprehensively and apply ourselves to causally related problems such as population explosion and climate change. In the agricultural sector, which is responsible for 70% of the world's water consumption, there is certainly enormous potential for economising on water use. However, the EU has also contributed its two cents' worth to wasting water by requiring connection to and the use of canal systems.
On top of this, existing water shortages are often exacerbated by poor decisions - as in Cyprus, where citizens are paying the price in the form of water rationing for the building of new golf courses despite chronic water shortages.
Therefore, when it comes to water, a resource essential to life, we must become more aware and responsive, but this must on no account take the form of forcing benefits of dubious value on all Member States in typical EU style.
(HU) Thank you, Mr President. Ladies and gentlemen, the issue of water shortages and drought is one of the most urgent now facing the European Union, and, as a complex issue, closely linked with other environmental issues, it must be regulated with that in mind. Water use is not restricted to a specific geographical area. Its capacity to span borders demands regulation at European Union level. We must emphasise this important aspect of cross-border water management. The conditions attaching to floods which cause such serious damage are closely linked to the widespread practice of cutting down forests; in other words, deforestation results on the one hand in aridity and wasteland and on the other in devastating floods.
It is important to stress that we must maintain the principle of subsidiarity in the area of water management. The role of local and regional authorities and the elected councils must be strengthened as these bodies have a significant contribution to make in ameliorating the difficulties deriving from water shortage and drought through land use and building regulations.
As well as regional and local authorities we have to keep civilian organisations in mind, too. They are an important factor in education and publicity campaigns and this role should be supported in the future. It is essential to organise incentive and media campaigns, since it is not just the existence of the issues that can be highlighted through these forums, but in addition people can see how ideas and proposals are put into practice.
I would also like to draw attention to how important it is for the Member States to have a certain flexibility so that they can regulate other issues concerning irrigation and water management in line with their own special conditions. The regulatory authorities at different levels must work together to create a sustainable water management framework. I would like to thank Mr Seeber for all the work he has put into his report, and to thank you for your attention.
(ES) Mr President, I welcome the fact that there is a document on water, although I think that, unfortunately, this document, because of climate change issues, has been reduced to a partial and very specific view of the subject, which is water saving .
Despite this, I commend several things that Mr Seeber has highlighted and expanded on based on the Commission document, by making it clear that water is everyone's right - water for all - and that we need to take into account that we need to have closer cooperation between the regions, which is a phenomenon that I do not think is up to date right now, and which is a good lesson for all those who believe that water belongs to whoever has it in a river in their backyard.
I have to say, however, that I think that we have to start thinking in terms of water and climate change from an overall perspective. There are three problems in the world at present: one is hunger and food shortages, another is climate change, and another is drought, which is a problem that we have had for many centuries.
An increase in resources is essential and it is not dealt with here. We need to multiply the existing resources, and this is only mentioned in amendments made by Parliament. Not only desalination; we will also have to regulate the rivers again, and think about new engineering and new water paradigm, consisting of making every effort to ensure that water remains in the land: through reforestation, drought tanks to recover water during floods, recharging aquifers during floods and another set of measures.
We also need to think about an agricultural strategy for producing products that can generate the same plant mass as is produced now, but with a strategy focused on new crops that can grow with little water. For the same reason, we need to talk about a water economy, as it is not only a question of rising prices as has been said here, or of real prices, but rather there is a much more complex water economy.
Therefore agriculture strategy, consumption strategy, land treatment, river regulation and, if water needs to be diverted, it should be. What is important is for the world to continue to be sustainable, thinking about people and the economy.
(ES) Mr President, I would first of all like to thank the Commission for finally presenting a document on the problem of drought and water scarcity, which we have been calling for in Parliament for some time now. Especially having seen how cases of major floods have been dealt with in a way that we felt was right and sufficient, but it has always been forgotten that in other places drought is becoming a structural problem and that the problem of water scarcity has not only social effects but also economic effects, and has an even greater impact on all aspects of sustainability.
I must congratulate the rapporteur, Mr Seeber, on his excellent work, and also thank him for his active participation in and presence at the debates for European Environment Day at the International Expo 2008 in my city, Zaragoza.
I must thank him for this because at the Expo, the European Union was able, through Mr Seeber, to express its concern about water sustainability and to set out the needs and problems that affect the European Union, from the perspective of the Union and the European Parliament.
I also have to say that we now know that water scarcity problems are very much linked with the cycle of the fight against climate change, as we know that in that cycle, unrestrained deforestation and urban development are contributing to growing water scarcity, and therefore the authorities concerned need to pay heed to water-related considerations in their land-use planning, especially in connection with the development of economic activities in increasingly sensitive river basins.
On this aspect, as the Commission proposes in principle, we advocate establishing a hierarchy of water uses and, as Mr Seeber acknowledges in his report, we do not, of course, think that diverting water over long distances should, under any circumstances, be the solution to the problem of water scarcity.
On the contrary, our point of reference should always be correctly applying the Water Framework Directive, as a framework for achieving a good status for all European waters, respecting river basin units as well as objectives for improving quality.
As Mr Seeber's report rightly acknowledges, there are losses of up to 50% in cities and 20% water losses in Europe in general. Through various mechanisms and technologies and new forms of water saving and water efficiency, it would be possible to save 40%.
In order to do this, we need to promote sustainable water use, protection of available water resources and their efficient and sustainable use.
We therefore welcome the proposals to keep the European Drought Observatory within the framework of the European Environment Agency and for a network of cities to encourage sustainable water use.
(DE) Mr President, Commissioner, ladies and gentlemen, including the topic of water in all policy areas and developing a comprehensive plan for dealing with the subject is a real challenge that must be tackled successfully, as this debate has already very clearly shown. All political levels - national, regional and local - should be included in this process.
As a rapporteur for the Solidarity Fund and in view of the fact that this Parliament made its stand as long ago as May 2006, I again urge the Council to make a quick decision on the suggestion for a regulation on the EU Solidarity Fund, in order to complete the setting of criteria and measures eligible for funding by including the incidence of drought, so that damage caused by natural disasters can be dealt with effectively, flexibly and more appropriately.
However, my call is also to regional and local authorities to make the most of the opportunities that the structural fund offers to invest in infrastructure with regard to both efficient use of water and prevention of adverse effects when protecting water resources. The fact that this always involves a second call - to citizens both urban and rural - to take water conservation measures more seriously hardly needs to be emphasised here; it goes without saying.
I would like to thank the rapporteur.
(SK) Water is life. Life on earth could not exist without water. Rain is a gift from God that must be managed in a responsible manner. We must not flush a gift from God down the drain. We must use it to nourish the ground, to bring forth new life.
Every year, more than 20 billion m3 of rainwater are drained away from European cities through sewers and drainage pipes into the seas and oceans. This is the real reason why the European continent is drying out because rainwater, in all its forms, is the source of all water resources on the continents.
I welcome the involvement of the rapporteur, Mr Richard Seeber, in seeking solutions to the problems of water scarcity and droughts in the EU. However, I expected the report to be slightly more ambitious. Only in paragraph 48, which found its way into the report thanks to my suggestion in the Committee on Regional Development, does the report mention the need for rainwater collection, and even then it does so only marginally.
I believe that the new water paradigm, developed by the team of Slovak and Czech scientists led by Mr Michal Kravčík, will also influence our rapporteur and in the future will change the EU Water Framework Directive. As far as I am aware, Commissioner Špidla has also expressed his support for this suggestion and this programme.
Mr President, I should like to thank Richard Seeber for his commitment in this most important area. I fully support the movement towards a water-efficient and water-saving economy and of course the full implementation of the Water Framework Directive, which I was very involved in a few years ago when my former Austrian colleague Marilies Flemming was the rapporteur.
In fact the contents of Article 9 of the Water Framework Directive, to which I would like to draw attention tonight, were a result of an amendment I made to the original draft proposal. I would like an assurance from the Commission that any proposals regarding water pricing or compulsory water metering, if it should arise, would be expressed in accordance with Article 9 of the Water Framework Directive, which allows for the continuation of the established Irish practice of not charging domestic householders for domestic usage.
Please do not ask me to justify the sustainability of this to you here and now, but please believe me that it is a matter of acute political sensitivity and one, if I may suggest, best handled by Irish governments rather than under an EU directive. We are a wet island off the west of Europe but we too are facing shortage as we consider the impact of climate change on water.
(HU) Food and water have acquired the same strategic value as oil and gas. One moment we have water shortages and the next we have inland inundations and floods. This is a European problem, and Mr Seeber's report is extremely important here. I would like to amend Esther Herranz García's proposal in that we do not need a common European position on floods but on water management, as inland inundations and floods cause as big a problem as drought, and those on the committee know only too well that there is no single European risk management basis here. It is in this context that the problem of drought has to be tackled, and not just in Mediterranean countries. My colleague Péter Olajos has mentioned that ground level has shrunk back by four metres in Homokhátság, between the Danube and the Tisza, in the last four decades. Desertification has now reached Hungary and Central Europe. This is a pan-European problem. We can learn a lot from our Israeli colleagues, I am not ashamed to learn, they have excellent irrigation methods. Thank you for your attention.
(PL) Mr President, the protection of water resources, water ecosystems and drinking water is one of the essentials of environmental protection. Coordinated action is therefore required at EU level to ensure effective protection of this valuable resource. The three main challenges facing Europe in the sphere of water consumption are thrifty, sustainable and effective consumption.
Climate change is not the only challenge facing Europe. Despite increasing demand for water, we are still grappling with excessive, unsustainable and inefficient water consumption that is rising almost twice as fast as the world's population. In Europe itself, at least 20% of resources are wasted because of inefficient management. Means of regulating demand are therefore to be preferred to the usual increase in supply. Means of regulating supplies should be considered only when the potential linked to more thrifty water management, better control of demand and educational actions has been exhausted. Regional cooperation and the use of structural funds may also play a not insignificant role.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, thank you for the debate on water management and water-related problems, which has highlighted many varied points of view. Although I will not respond to each individual speaker, I would like to address several issues contained in the report that I consider to be of particular importance. Firstly, the report acknowledges the importance of the Water Framework Directive. Full implementation of this Directive is a priority that will help to solve the problem of poor water management. The report also points out that measures on the demand side should be preferred and welcomes the fact that water savings are the Commission's first priority in tackling this problem. The water-saving potential in Europe is huge: 33% in households and 43% in agriculture.
The report also emphasises the link between climate change, water scarcity and drought and the need to take water-related issues into account in other policies, such as land-use planning, where poor decisions in some cases have aggravated the problem in the past. The report also calls on regional and local authorities to take advantage of the opportunities offered by the Structural Funds, and underlines the role played by environmental programmes within the framework of the second pillar of the common agricultural policy. This integration will be a priority in the shift towards practices aimed at achieving water savings.
The report also acknowledges the importance of high-quality information and calls on the Commission to promote the entry into operation of the European Drought Observatory. In response to the communication, the Commission's Joint Research Centre is now developing its prototype.
Finally, the report stresses the need for precise measures and a concrete timetable for their implementation. I can assure you that the Commission intends to elaborate further on the goals set out in the communication and that it is working on a report that will evaluate the progress made in solving the problems concerned. In addition, the Commission is fully committed to continuously solving these issues at international level, in particular through the United Nations Convention to Combat Desertification and the United Nations Framework Convention on Climate Change.
Mr President, ladies and gentlemen, in conclusion I would like to say that water-related issues will continue to be at the heart of our political programme and that your report is a very useful and topical contribution to the Commission's continuous efforts to adapt to climate change.
Ladies and gentlemen, I think that the debate has demonstrated clearly that water management is a complex issue and I cannot but agree with your opinion that this issue must be streamlined in all policies and that its facets are also extremely significant at international level.
Mr President, thank you, Commissioner, and thank you, ladies and gentlemen, for your very good input. I would like to say in advance that sovereignty over water resources must remain a national matter. Nevertheless, we need to demonstrate solidarity, although this solidarity must be voluntary.
Many good and very detailed suggestions were put forward by Members. I took only some of them into account, for the simple reason that this was an own-initiative report that had to remain relatively general and illustrate general principles. I am very much looking forward to seeing the paper that the Commission will present, hopefully in the next few weeks - that is, the Green Paper on adaptation to climate change, which we are all impatiently waiting for, because we all know that the 'Adaptation and Climate Change' section relates primarily to water. We are eagerly waiting to see what concrete suggestions the Commission has to make.
I would like to remind you that from our point of view, 'mainstreaming' is extremely important. It is vital for water policy to be included in all other areas of policy and politics, as my colleague Mr Berend has also pointed out. European funds must not be used in ways that contribute to short- or long-term water scarcity. Everyone must realise - and we must raise awareness of this in the political and economic world, but also amongst citizens - that water is not an infinite resource. My colleague Mrs Doyle mentioned water pricing. It is very clear: Article 9 must be implemented, but here the Member States have a wide scope and the necessary flexibility, and their traditions must be taken into account.
I support the measures on the demand side, too, although the supply side must also be taken into account, as our Spanish fellow Member said. There are special situations where these, too, simply have to be solved via the supply side.
In summary, I would like to thank everyone most sincerely for the stimulating debate.
The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - Water scarcity is a growing concern for all nations, but the impacts are generally more strongly felt by the poorest regions, leading to great environmental and economic misfortunes. Some countries are affected more than others depending on their geographical location and the core industries of their economies. Such is the case of the Mediterranean region, where water scarcity will be an acute problem as a result of its potential to disrupt tourism. Protecting water as a scarce resource is fundamental for environmental protection and economic development.
The creation of a more cohesive policy with regard to water consumption, education and policy integration is necessary at European level to ensure effective and responsible protection of water supply and the environment in Member States. Also, more research is necessary into desalination plants and water recycling technology in order to have a cheaper and more efficient system.
In addition, in the EU itself - at least in number of Member States - we need to have better and tougher legislation to curb abuse and pollution of water tables. Moreover, in certain regions the allocation of structural funds to support projects relating to water should be promoted. It is of critical value to ensure that all stakeholders in our society, politicians, industry and consumers themselves believe in this priority to be able to make informed decisions.
in writing. - (RO) Climate change can have an irreversible effect on all the planet's water resources and therefore it is essential to adapt all aspects of socio-economic life to counteracting the effects of water shortage.
The European and international legislative frameworks offer efficient levers but we need real progress in terms of the rapid enforcement of all measures adopted, especiallyly those contained in the Convention to Combat Desertification and the Water Framework Directive whose protracted implementation deadlines endanger the sustainability of resources.
I appeal to the Commission and to the Member States, utilising the active involvement of all authorised bodies and the local authorities, that they accelerate transparent and coherent water consumption tariffing processes by basing it on the principle of "the user pays” and by eliminating system losses.
I also recommend that the implementation of concrete measures for the rational use of the river basins is accelerated, especially in the case of those where there are hydropower plants built and most importantly of rivers that ensure the cooling of nuclear plants, because irrational use combined with the accentuated decrease of flows may lead to the closure of many clean electricity production facilities and, as a consequence, could throw the European electric power system out of balance, which would entail major risks to the Union's security in the electric power sector.
in writing. - (RO) I wished to intervene because I am a MEP from the south of Romania, an area which has faced serious drought problems over the past couple of years.
The last drought, in 2007, affected over 80% of the homesteads from my region, Ialomiţa. I believe that this phenomenon can be reduced and that we can get the results we all want if we also examine it from the perspective of regional development. Member States must be careful with sensitive river basins where there is a water shortage but they must be especially careful when they authorise economic activities in those sensitive areas.
When we allocate funds for water infrastructure, priority must be given to those which include clean technologies, use water efficiently and also involve risk prevention measures.
I also believe that both the Commission and the Member States must favour the emergence in Europe of a culture based on water saving and on management rules acquired through education.
Water shortage is one of the new challenges. So far, this has affected 11% of the European population and 17% of European territory. Cohesion policy must face this challenge.
I conclude by adding something that I also consider to be of immediate importance, in order to generate results: optimisation of the use of the Solidarity Fund and of the Civil Protection Cooperation Mechanism.
in writing. - (RO) Water scarcity and droughts have become issues of major importance both in the European Union and at a global level, especially in the context of climate change, which has aggravated this situation. Such phenomena have harmful secondary effects on biodiversity, water and soil quality and increase risks of forest fires, as proved by the recent devastating fires in Southern Europe.
In South-East Europe, the grants coming from the Common Agricultural Policy have caused an increase in water consumption, a reason why it is necessary to encourage the full suspension of grants and to provide support for the management of water resources within rural development programmes. Also, the continuous increase in the current demand for biofuels forces us to adjust production and the other economic activities to the amount of water available at local level.
In order to find solutions to these problems, the main priority is the transition to the efficient use and the saving of water. The introduction of water charges to stimulate the rational use of water, the achievement of the goals provided in the Water Framework Directive and the correlation with other industry water policies should materialize in actions to be carried out in the future.